DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I and Species II (reading on claims 1, 2, 5, 8, and 9) in the reply filed on 2/23/22 is acknowledged.  The traversal is on the ground(s) that the claims as amended on 2/23/22 require application of a thermochromic material to a wrapping film to conduct a post-heating operation and then subsequent removal of the thermochromic material not taught by Bettinger (U.S. Patent 6,475,559) or De Blauwe (U.S. Patent 4,344,909).  This is not found persuasive because amended claims 1, 2, and 5-19 remain lacking in unity of invention as the features of amended claim 1 do not make a contribution over the prior art as fully set forth in the rejections below so that Groups I-III (as set forth in the requirement for restriction/election mailed 1/12/22) do not relate to a single general inventive concept because they lack a same or corresponding special technical feature.
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 2, 5, 8, and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “the thermochromic material” in line 5.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5, 8, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over the admitted prior art (Instant specification page 1, line 7 to page 2, line 2) in view of Wahl et al. (U.S. Patent 3,002,385) and further Kelley et al. (U.S. Patent Application Publication 2005/0139142) and/or Welin et al. (U.S. Patent Application Publication 2017/0213441) and optionally further Pieper et al. (U.S. Patent 5,152,611).
The admitted prior art discloses a method of wrapping a vehicle, the method comprises applying a wrapping film to a vehicle including an area requiring post-heating and including a contoured region of 
As to the limitations in claim 1 of “locating a thermochromics material in, adjacent or proximate an area requiring post-heating” and heating the wrapping film to effect the post-heating operation “until the thermochromics material changes colour” and claims 2, 5, and 8, the admitted art teaches during heating it is necessary to monitor the temperature of the film to check for adequate heating and suggests intermittently removing the heating source and checking the temperature using a thermometer.  The admitted prior art does not expressly teach a thermochromics material.  The admitted prior art does not teach away from a thermochromics material.  It is known to monitor the temperature of a workpiece undergoing heating (e.g. to determine a particular temperature is attained, to detect overheating, etc.) by adhering (via adhesive) a temperature indicator material (comprising 11-15 and 17) (i.e. the temperature indicator material changes color due to a change in temperature and is considered a thermochromics material and including regarding claim 2 the thermochromics material undergoes an irreversible/non-reversible colour change) to the workpiece and visually observing the temperature indicator material (e.g. that a particular temperature in the heating has been attained) as taught by Wahl (Column 1, lines 9-23 and 31-33 and 64-71 and Column 2, lines 16-18 and 33-52 and Column 10, lines 42-47).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to monitor the temperature as taught by the admitted prior art by locating a thermochromics material of a temperature indicator material (by adhering it to the wrapping film) in, adjacent or proximate the area and including the contoured region of the vehicle requiring post-heating and heating the wrapping film to effect the post-heating operation until the thermochromics material changes colour by a visual inspection of the thermochromics material on the vehicle thereby indicating the adequate heating temperature is reached not only as a simple substitution of one known method to monitor the temperature for another to yield predictable results 
As to the limitations in claim 1 of “removably securing it to the wrapping film” and “subsequently removing the thermochromic material” and claim 9, Wahl does not expressly teach the thermochromics material of a temperature indicator material is permanently or temporarily adhered wherein it is well understood by one of ordinary skill in the art of adhering a temperature indicator material (including thermochromic) the adhering is by permanent or temporary/removably adhering as evidenced by Kelley (Paragraph 0020) and/or Welin (Paragraphs 0045 and 0049 and including as described in priority document SE 1650073-8).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention the thermochromics material of a temperature indicator material taught by the admitted prior art as modified by Wahl is removably secured/adhered to the wrapping film not only as is nothing more than choosing from the finite, identified predictable solutions with a reasonable expectation of success as evidenced by Kelley and/or Welin but so that the thermochromics material is removed subsequent to once the thermochromics material on the vehicle has been visually inspected to verify the adequate heating temperature is reached so that the thermochromics material (which has already performed the required function) does not interfere with the visual or aesthetic impact the wrapping film is intended to provide as taught by the admitted prior art (Page 1, lines 7-10).  
As to the limitation in claim 1 of “thermochromics material”, as noted above Wahl teaches the temperature indicator material changes color due to a change in temperature and is considered a thermochromics material.  In the event it is somehow considered Wahl does not necessarily teach a thermochromics material the following optional rejection is made.  Wahl teaches the temperature indicator material comprises temperature indicating material (14) that melts (so that lower color material 13 is visible) made of organic or inorganic substances such as inorganic salts (Column 4, lines 1-.
Claims 1, 2, 5, 8, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Bettinger (U.S. Patent 6,475,559) in view of Van Praet (U.S. Patent 5,573,848) and further Kelley and/or Welin and optionally further the admitted prior art.
Bettinger discloses a method of wrapping a vehicle, the method comprises applying a wrapping film (1) to a vehicle (4) including an area requiring post-heating (i.e. heating after applying the wrapping film) and heating the wrapping film to effect a post-heating operation (Figure 1 and Column 1, lines 15-16 and Column 3, lines 39-54 and Column 5, lines 14-24 and Column 6, lines 26-40).
As to the limitations in claim 1 of “locating a thermochromics material in, adjacent or proximate an area requiring post-heating” and heating the wrapping film to effect the post-heating operation “until the thermochromics material changes colour” and claim 5, Bettinger teaches heating (during the 
As to the limitations in claim 1 of “removably securing it to the wrapping film” and “subsequently removing the thermochromic material” and claim 9, Van Praet does not expressly teach the thermochromics material of a temperature indicator material is permanently or temporarily adhered wherein it is well understood by one of ordinary skill in the art of adhering a temperature indicator material (including thermochromic) the adhering is by permanent or temporary/removably 
Regarding claim 2, Van Praet does not expressly teach the thermochromics material undergoes an irreversible colour change, it being noted Van Praet does not teach away from the thermochromics material undergoes an irreversible colour change.  It is well understood by one of ordinary skill in the art of thermochromics the colour change is irreversible and/or reversible as evidenced by Bettinger (Column 4, lines 35-37).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention heating the wrapping film until the thermochromics material undergoes a colour change as taught by Bettinger as modified by Van Praet and further Kelley and/or Welin and optionally further the admitted prior art is an irreversible colour change as is nothing more than choosing from the finite, identified predictable solutions with a reasonable expectation of success as evidenced by Bettinger.
Regarding claim 8, Bettinger teaches the vehicle substrate is an automobile, ground vehicle, marine vessel, or aerospace body part (Column 3, lines 49-50) considered to necessarily comprise contoured regions so that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention locating the thermochromics material in, adjacent or 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN L GOFF II whose telephone number is (571)272-1216. The examiner can normally be reached 7:30 AM - 4:00 PM EST Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on 571-270-5038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 

/JOHN L GOFF II/Primary Examiner, Art Unit 1746